                    Case 1:19-cr-00297-ELR-JSA Document 12 Filed 08/14/19 Page 1 of 3
A0 199.4 (Rev. 12/11) Order Setting Conditions ofRelease                                                       Page 1 of         3     Pages

                                                                                                           IILtU UN U~tlN uuurci

                                             UNITED STATES DISTRICT COURT                                       U.S.D.C. Atlanta
                                                                                                                             -


                                                                     forthe                                      AUG 1)’ 2019
                                                           Northern District ofGeorgia                 Byc~~/~~/ N, Clerk

                                                                                                                                     Deputy Clerk
               UNITED STATES OFAMERJCA                                  )
                          v.                                            )
                                                                        )              Case No.: 1:19-CR-297
                          TODD CHRISLEY                                 )
                                Defendant                               )

                                             ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(I)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample            if it is authorized by 42 US. c. § ]4135a.
(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
       change ofresidence or telephone number.

(4)    The defendant must appear in court as required and,          if convicted, must surrender as directed to serve a sentence that the
       court may impose.

       The defendant must appear at:               ________________________________________________________________
                                                                                           Place




       on
                                                                       Dale and Time


       If blank defendant will be not(fled of next appearance.

(5)    The defendant must sign an Appearance Bond, (1ordered
                                Case 1:19-cr-00297-ELR-JSA Document 12 Filed 08/14/19 Page 2 of 3
Ac? 199B (i~ev. 12 11) Additional Conditions ofRelease                                                                                          Page 2      of   2 Pages

                                                              ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant ~c release is subject to the conditions marked below:

( )        (6,)The defendant is placed in the custody of
               Person or organization
               Address (only (I’above ‘san organmation)
               City and state                                                                                             Tel. No. _______________________________
who agrees to (a) supervise the defendant, ~‘b,) use every effort to assure the defendant’s appearance at all court proceedings, and ç’c.) noq5’ the cowl immediately ([the
defendant violates a condition ofrelease or is no longer in the custodian ‘s custody.

                                                                                     Signed:   __________________________                           _______________

                                                                                                                  Custodian                                      Date
(X)        (7)The defendant must:
       (   X) (a) submit to supervision by and report for supervision to the         US. Pretrial Services () US. robation Office
                   telephone number         404-215-1900 1950 ,            0 No later than                       fore leaving courthouse, or
       (   X) ~b) continue or actively seek employment
       (    ) (c) continue or start an education program.
       (   X) (d) surrender any passport to: your supervising officer by~                 and do not obtain nor possess a passport or other international
                   travel document, not obtain or possess a passport or other international travel document in your name another name or on behalfofa third
                  party, including minor children.
              (e) aHdebJ)[ollowingresThcUonsonperson&association,residenc~ortraveL4,,9                                    rEdt&ey
       (   X)         ~ avoid all contact, directly or indirectly, wit any person who is or may be a victim or witness in the investigation or prosecution,

                            ~mtampi4~a~tte&
       (          )   (g) get medical or psychiatric treatment             ()   as directed by your supervisi   officers             ()      ______________________________




       (          )   (Ii) maintain residence at a haljivay house or community corrections center, as the pretrial services office or supervising officer considers
                             necessary.
       (   X)         (Q     not possess afirearm, destructive device, other weapon, or ammunition, in your home, vehicle or place ofemployment. or upon your
                            person.
       (   X)         (r)    not use alcohol (        ) at all (     ) excessively.
       (   X)         (4)    not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 US C. § 802 unless lawfully prescribed by a medical
                             licensed medical practitioner.
       (          ) ~)       submit to testingfor a prohibited substance ([required by the pretrial services office or supervising officer Testing nzay be used with random
                            frequency and may include urine testing, the wearing ofa sweat patch, a remote alcohol testing system, and/or anyform ofprohibited substance
                             screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy ofprohibited substance
                             screening or testing.
       (          )   (m)   participate in a program ofinpatient or outpatient substance abuse therapy and counseling ([directed by the pretrial services office or supervising
                             officer
       (          )   (n)   participate in one ofthe following location restriction programs and comply with its requirements as directed
                             ( ) (i) Curfew. You are restricted to your residence every day (                ) from      ________________ to ___________ , or (        ) as
                                         directed by the pretrial services office or supervising officer; or
                             ( ) 04) Home DetentioiL You are restricted to your residence at all times except for employment: education; religious services; medical,
                                         substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities approved
                                         in advance by the pretrial services office or supervising officer; or
                             ( ) (iii) Monte Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and court
                                         appearances or other activities spec(flcally approved by the court.
       (          )   (o)    submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all ofthe program
                             requirements and instructions provided
                             ( ) You must pay all or part ofthe cost ofthe program based on your ability to pay as determined by the pretrial services office or
                                    supervising officer.
       ( X) (p) report within 72 hours to the pretrial services office or supervising officer, every contact with I enforcement personnel, including ar,ests~
                questioning, or traffic stops. ~ çy~~ ç’,~fl                                                                     ___________________


       ( X) (p) restrict travel to the Northern’7JistribfofCeorgia unless the superyising officer has ~ travel in advancej...-4 .1 - ~ -
       (>ç) (r) 4~v~J                                                                                                             6
       (          ) (s)                                                                                                                        ayai etC.
                  )O)                                                                                                                             _________
                   Case 1:19-cr-00297-ELR-JSA Document 12 Filed 08/14/19 Page 3 of 3
~AO 199C       (Rev 12/03) Advice ofPenalties                                                                  Page     3      of    3     Pages

                                                        Advice ofPenalties and Sanctions

TO THE DEFENDANT.

YOU ARE AD VISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any ofthe foregoing conditions ofrelease may result in the immediate issuance ofa warrantfor your arrest, a
revocation of release, an order of detention, aforfeiture of any bond, and a prosecution for contempt of court and could result in a term of
imprisonment, afine, or both.
        While on release, ([you commit afederalfelony offense, the punishment is an additional prison term of not more than ten
years; ([you commit afederal misdemeanor offense, the punishment is an additional prison term ofnot more than one year This sentence will
be consecutive (L e., in addition to) any other sentence you receive.
       It is a crime punishable by up to ten years of imprisonment and a $250, 000fine or both to: obstruct a criminal
investigation; tamper with a witness, victim or informant; or intimidate or attempt to intimidate a witness, victim, juro~; informant, or officer
ofthe court Thepenaltiesfor tampering, retaliation, or intimidation are sign (ft cantly more serious ([they involve a killing or attempted killing.
       Ifafter release, you knowinglyfail to appear as required by the conditions ofrelease, or to surrenderfor the service ofsentence,
you may be prosecutedforfailing to appear or surrender and additional punishment may be imposed Ifyou are convicted of
        (‘I,) an offense punishable by death, We imprisonment, or imprisonmentfor a tern~ offifteen years or more, you shall be fined
              not more than $250,000 or imprisonedfor not more than 10 years, or both;
        (2) an offense punishable by imprisonmentfor a term offive years or more, but less than fifteen years, you shall be fined not
              more than $250,000 or imprisonedfor not more than five years, or both;
        (3) any otherfelony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both
       A term of imprisonment imposedforfailure to appear or surrender shall be in addition to the sentence for any other offense In
addition, afailure to appear or surrender may result in the forfeiture ofany bond posted

                                                          Acknowledgment ofDefendant

       I acknowledge that lam the defendant in this case and that lam aware ofthe conditions of
release, to appear as directed, and to surrenderfor service ofany sentence imposed. I am aware


                                                                                                       Signature ofDefendant


                                                                                                             Address

                                                                                             ~,.c te              -

                                                                                     City and State                            Telephone


                                                        Directions to United States Marshal

        The defendant is ORDERED released after processing.
         The United States marshal is ORDERED to keep the defendant in custody until not(fled by the clerk orfudge that the defendant has posted
         bond and/or complied with all other conditionsfor release. Ifstill in custody, the defendant must be produced before the appropriate
        judge at the time and place spec(fied.
                                                                                               a/ti
Date.          As.                              —I
                                                                                                  Signatur”’      dicial Officer

                                                                                            JANE      Ia’, US. MAGISTRATE JUDGE
                                                                                              Name and Title ofJudicial Officer

                          DISTRIBUTION          COURT   DEFENDANT    PRETRIAL SER VICE     U.S. ATTORNEY      US. MARSHAL
